 Case: 1:20-cv-04196 Document #: 55 Filed: 12/19/20 Page 1 of 1 PageID #:2419

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

WHAM−O HOLDING, LTD., et al.
                                                      Plaintiff,
v.                                                                 Case No.:
                                                                   1:20−cv−04196
                                                                   Honorable Matthew F.
                                                                   Kennelly
The Partnerships and Unincorporated Associations
Identified on Schedule "A", et al.
                                                      Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Saturday, December 19, 2020:


       MINUTE entry before the Honorable Matthew F. Kennelly: Because all of the
defendants who moved to dismiss for lack of jurisdiction (defendants Dissylove, Settlede,
Tomoyou, Taimot, and Jingolden) have since been voluntarily dismissed by plaintiff, the
motion to dismiss [30] is terminated as moot. (mk)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
